Citation Nr: 0818849	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection and an initial 
rating of 30 percent for PTSD, effective January 15, 1991.  
In November 2007, the Board remanded this claim to the RO for 
further development.

The appeal is remanded the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of this claim.

In November 2007, the Board remanded the veteran's claim for 
an increased initial rating for PTSD to the RO for a VA 
examination.  The Board's remand directed the RO to provide a 
supplemental statement of the case if the appeal remained 
denied.

The veteran underwent a VA examination in January 2008.  
However, a review of the claims file does not show that the 
claim was readjudicated by the RO following the VA 
examination to determine whether a  grant or denial of the 
veteran's claim for an increased initial rating for PTSD was 
warranted.  Therefore, the evidence obtained in the January 
2008 examination has not been considered by the agency of 
original jurisdiction.  38 C.F.R. § 20.1304(c) (2007).

The Board is obligated by law to ensure compliance with 
remand requests.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that compliance is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not satisfied, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the appropriate Board action 
is to remand for readjudication and the issuance for issuance 
of a supplemental statement of the case, if necessary.

Accordingly, the case is REMANDED for the following action:

Review the issue of entitlement to an 
increased initial rating for PTSD, 
currently rated as 30 percent disabling.  
If the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

